Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00586-CR

                              David Reza CANTU,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 226th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR8900
                   Honorable Sid L. Harle, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 15, 2014.


                                        _________________________________
                                        Rebeca C. Martinez, Justice